DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Final Office Action
This Final Office Action replies to Applicants’ “AMENDMENT AND RESPONSE TO OFFICE ACTION” (“Amendment”) responsive to the Non-Final Office Action of June 29, 2022 (“NFOA”). As to the Amendment’s attachments, the Amendments to the Specification and the Replacement Drawings have been accepted and entered, and have led to the withdrawal of the objections to the Specification and the Drawings made in the NFOA.
                                                                 Status of Claims
Claims 7-10 have been amended and claims 1-6 have been cancelled. As a result, the claim objection to claim 1 and the 35 U.S.C. 112(b) rejection of claims 4-6 made in the NFOA have been rendered moot due to cancelled claims 1-6. Examiner appreciates the suggestions adopted for claims 8-10, although the suggestions are now moot with respect to cancelled claims 2-3 & 5-6. Accordingly, claims 7-10 are pending and have been examined. The claim rejections and response to Applicants’ arguments in the Amendment are stated below.
Claim Objection
As to claim 7, the limitation “valid only for card-not-present transaction” in the fourth paragraph beginning “a printed account number…” should be “valid only for card-not-present transactions” (e.g., plural transactions instead of a singular transaction).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to an enhanced-security payment card (independent claim 7), which constitutes at least one of the statutory categories of invention (e.g., machine or article of manufacture).
Step 2A, Prong One:  The Examiner has identified independent “enhanced-security payment card” claim 7 as the claim that best represents the claimed invention for analysis (due to also being the only independent claim as well).  The claim recites an enhanced-security payment card, a generic computing component or filterable additional element, that manipulates or interacts with abstract financial data, these interactions considered a judicial exception because they fall under the category of certain methods of organizing human activity, such as: “encod[ing]…a first account number…that is not displayed in human readable form…and is valid only for card-must-be-present transactions…; display[ing[ in human readable form…a second account number…that is not encoded in machine readable language…and is valid only for card-not present transaction[s]…wherein the second account number is different from the first account number”, which are also commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being encoding a first account number valid only for card-must-be-present transactions and displaying a second account number (different from the first account number) valid only for card-not-present transactions. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 7 recites an abstract idea. This judicial exception directed to certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.05.f). In particular, the claim only recites the additional elements of an enhanced-security payment card, a physical card, a body, at least one of a magnetic strip or a smart chip, and a card processing system to perform all the steps. A plain reading of FIGS. 2A-2B as well as its associated descriptions in paragraphs [0038]-[0040] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., para. [0038] (“The CPO payment card 105 further includes at least one of, and preferably both, a magnetic strip 122 and a smart chip 124 (e.g., EMV chip). The CPO payment card 105 may further include a security hologram 126. The magnetic strip 122 and the smart chip 124 each include an encoded machine-readable account number 128 that cannot be read by a human.”) Hence, the additional elements of the enhanced-security payment card, the physical card, the body, the at least one of the magnetic strip or the smart chip, and the card processing system, e.g., as generic payment or physical cards, bodies of cards, magnetic strips, smart chips and (card processing) systems (having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components or to implement an abstract idea by merely adding the words “apply it” (or an equivalent) with the judicial exception. Thus, in the claim, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Step 2B: Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the enhanced-security payment card, the physical card, the body, the at least one of the magnetic strip or the smart chip, and the card processing system recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, the additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 7 is not patent eligible.
Dependent claims 8-10, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claim 8, the limitations of “The enhanced-security payment card in accordance with Claim 7, wherein: the first account number is a first personal account number (PAN) number; and the second account number is a second PAN number”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the first and second account numbers used with an enhanced-security payment card implementing a method of protecting transactions in a card processing system from fraud.
In claim 9, the limitations of “The enhanced-security payment card in accordance with Claim 8, wherein: the first PAN number is selected from a first preselected bank identification number (BIN) number range; and the second PAN number is selected from a second preselected BIN number range”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the first and second PAN numbers used with an enhanced-security payment card implementing a method of protecting transactions in a card processing system from fraud.
In claim 10, the limitations of “The enhanced-security payment card in accordance with Claim 7, further comprising: a return code comprising four digits printed in human readable form on the card body; and wherein the return code is identical to the last four digits of the first account number”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe a return code used with an enhanced-security payment card implementing a method of protecting transactions in a card processing system from fraud.
Therefore, the dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 7-10 are not eligible subject matter under 35 U.S.C. 101.
                                         Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Safak et al., U.S. Pat. Pub. 2019/0156335 A1 (“Safak”) in view of Zellner et al., U.S. Pat. Pub. 2008/0000965 A1 (“Zellner”).
As to claim 7, Safak discloses “An enhanced-security payment card, the card comprising: a physical card including: a body” (Safak, para. [0032] (“In some cases, the cards, or other payment devices, can include body portions (e.g., laminated plastic layers of a payment card, case or cabinet of a PDA, chip packaging, and the like), memories 108, 118 associated with the body portions, and processors 106, 116 associated with the body portions”); [0036] (“The portable device can include a body portion. For example, this could be a laminated plastic body (as discussed above) in the case of “smart” or “chip” cards 102, 112”).
“at least one of a magnetic strip or a smart card encoded in machine readable language with a first account number for a card processing system…on the body of the card and is valid only for card-must-be-present transactions on the card processing system, and”. See, e.g., Safak, paras. [0027] (“Card 112 can include an IC chip 114 having a processor portion 116 and a memory portion 118. An antenna 120 can be provided for contactless communication, such as, for example, using radio frequency (RF) electromagnetic waves. An oscillator or oscillators, and/or additional appropriate circuitry for one or more of modulation, demodulation, downconversion, and the like can be provided. Note that cards 102, 112 are exemplary of a variety of devices that can be employed. The system 100 typically functions with other types of devices in lieu of or in addition to “smart” or “chip” cards 102, 112; for example, a conventional card 150 having a magnetic stripe 152.”); [0033] (magnetic stripe); [0052] (discussion of payment card account numbers and the payment card network that uses them); [0003] (“The payments industry is evolving to support payment form factors that provide increased protection against counterfeit, account misuse, and other types of inappropriate conduct. While EMV chip cards provide substantial protection for card-present transactions, it is desirable minimize unauthorized use of account data and to reduce the potential for misconduct in card-not-present and emerging transaction environments which combine elements of card-present and card-not-present transactions. Payment tokenization systems are appropriate to help achieve these goals.”).
“a printed account number displayed in human readable form on the card body with a second account number for a card processing system that is not encoded in machine readable language on the card body and is valid only for card-not-present transaction[s] on the card processing system, wherein the second account number is different from the first account number”. See, e.g., Safak, paras. [0142] (“Thus, by way of review, tokenization is a process of replacing a card's primary account number (PAN)—the 16-digit number (or a different length number in some cases) embossed on the front of a plastic card—with a unique alternate card number, or “token.”); [0003] (“The payments industry is evolving to support payment form factors that provide increased protection against counterfeit, account misuse, and other types of inappropriate conduct. While EMV chip cards provide substantial protection for card-present transactions, it is desirable minimize unauthorized use of account data and to reduce the potential for misconduct in card-not-present and emerging transaction environments which combine elements of card-present and card-not-present transactions. Payment tokenization systems are appropriate to help achieve these goals.”); [0040] (“For completeness, it should be noted that the system depicted in FIG. 1 may involve not only conventional transactions at “brick and mortar” merchants, but also, card-not-present transactions, such as card-not-present Internet transactions or card-not-present recurring payments. In some instances, an Internet Protocol (IP) address may be captured during card-not-present Internet transactions. In exemplary card-not-present Internet transactions, an individual utilizes his or her home computer to communicate with a server of an e-commerce merchant over the Internet. The individual provides his or her PAN to the merchant's server. The merchant utilizes the PAN to initiate an authorization request, and upon receiving an authorization request response indicating approval, will complete the e-commerce transaction. In exemplary card-not-present recurring payments, an individual provides his or her PAN and related data to a merchant (e.g., via phone or postal mail). The merchant utilizes the PAN to initiate an authorization request, and upon receiving an authorization request response indicating approval, will complete the recurring transaction. It should be noted that one or more embodiments are directed to token-based transactions as opposed to PAN-based transactions.”).
However, Safak does not specifically or expressly disclose at least one of a magnetic strip or a smart chip “encoded in machine readable language with a first account number for a card processing system that is not displayed in human readable form on the body of the card” and is valid only for card-must-be-present transactions on the card processing system, of claim 7.
Zellner cures this deficiency. See, e.g., Zellner, para. [0023] (“The account number may be present on the transactional card such as by encoding the number within a machine-readable element on the transactional card. For example, the account number may be magnetically encoded on a magnetic strip, visually encoded within a bar code, or encoded into an RFID tag or chip. Furthermore, the account number and/or other information may be present within graphical representations, such as embedded or interspersed within the pixel rows and columns of images, e.g. within image 106, that are present on the transactional card by default or by the selection of the card holder. For the utmost in security, the user may choose to have the account number not be present in the form of visual characters so that the account number can only be obtained from the machine-readable element. Accordingly, unauthorized individuals cannot simply read the number from the card and then use it to make an on-line or telephone purchase.”); [0007] (“Another embodiment is a transactional card that includes a body having a first side and a second side. A machine-readable element is affixed to the body and has an account number present thereon. At least one design element is integrated onto the first side of the body, wherein the at least one design element is created by a card holder having an account to which the account number is associated.”) (this is a first account number different from second one below):
Zellner also provides additional significant disclosure of the limitation in claim 7 of “a printed account number displayed in human readable form on the card body with a second account number for a card processing system that is not encoded in machine readable language on the card body and is valid only for card-not-present transaction[s] on the card processing system, wherein the second account number is different from the first account number.”). See Zellner, para. [0015] (“The account number 112 may also be provided visually on the front side 102”) (different second account number than in para. [0023] above); see also FIG. 1:                                       
                                           
    PNG
    media_image1.png
    209
    355
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art to combine Safak’s and Zellner’s above disclosures to teach, suggest and disclose all of the limitations recited by claim 7. The motivation to combine Safak with Zellner would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., encoding in machine language a first account number not displayed in human readable form on the body of the card valid only for card-must-be-present transactions and displaying a printed account number in human readable form on the card body with a second account number not encoded in machine readable language valid for card-not-present transactions, the second account number different from the first) in order to yield predictable results and/or a reasonable expectation of success. See MPEP 2143. Examiner further submits that the combination of Safak with Zellner would be particularly advantageous in integrating systems and methods that provide payment cards to be used for both “card-present and card-not-present transactions” (Safak, para. [0003]) with systems and methods to make “account number[s]…present on…transactional card[s] such as by encoding the number within a machine-readable element on the transactional card[s]” (Zellner, para. [0023]) in order to ultimately teach, suggest and disclose all of the limitations of claim 7.
As to claim 8, Safak also discloses the limitations of “The enhanced-security payment card in accordance with Claim 7, wherein: the first account number is a first personal account number (PAN) number; and the second account number is a second PAN number”. See, e.g., Safak, Title (“DEVICE PAN…PAN SEQUENCE…”); paras. [0004] (“Payment tokens are surrogate values that replace the Primary Account Number (PAN) in the payments ecosystem.”); [0006], [0011], [0026], [0040], [0041], [0045], [0052], [0118], [0121], [0132], [0142], [0186], [0188], [0190], [0223], [0224], [0226], [0230], claim 12 (all discussing PANs).
As to claim 9, Safak also discloses the limitations of “The enhanced-security payment card in accordance with Claim 8, wherein: the first PAN number is selected from a first preselected bank identification number (BIN) number range; and the second PAN number is selected from a second preselected BIN number range” (claim 9). See, e.g., Safak, Title (“BIN-CONVSERVING…”); Abstract (“A payment token is generated within a token bank identification number (BIN) range”); paras. [0005] (“Currently, a physical card is created first and then one or more tokens are created. Tokens are generated within a BIN range or Card range that has been designated as a Token BIN Range. In current systems, a new payment token number is used each time a payment token corresponding to the physical card is provisioned for a new device or wallet, resulting in potential exhaustion of available token BIN ranges.”); [0006] (bin-conserving tokenization techniques”); [0060] (“A BIN or Bank Identification Number is a unique series of numbers assigned by MasterCard to a principal member and used as the first six digits of a cardholder account number.”); [0116] (“The digital consumer credential number can then be generated within the BIN range provided by the bank, in the same way that payment (credit, debit, etc.) card numbers are generated today, i.e., the digital credentials start with the assigned BIN range, then followed with a randomly generated number, and having a Luhn parity check number following the random number”); [0117] (“Digital consumer credential primary account number (PAN): BIN range +random number +parity check number”); [0121] (“This is advantageous as compared to the alternative of issuing a new digital consumer credential PAN, which requires the redundant usage of the BIN range.”); [0133] (“excessive number of BINs”); [0137] (“reducing the number of BINs needed. BINs are becoming scarce”); [0187] (“fewer BINs”); [0224] (“Payment Tokens are generated within a BIN range that has been designated as a Token BIN Range and flagged accordingly in all appropriate BIN tables.”); [0226] (“Since each issuer has many consumers, this would result in high magnitude of BINs being wasted.”).
As to claim 10, Safak also discloses the limitations of “An enhanced-security payment card in accordance with Claim 7, further comprising: a return code comprising four digits printed in human readable form on the card body; and wherein the return code is identical to the last four digits of the first account number”. See, e.g., para. [0048] (“Institution Identification Codes (IIC)”); [0049] (“code values”); [0060] (“An ICA or Interbank Card Association is a four to six digit identification assigned by MasterCard for use by a member to uniquely identify activity the member is responsible for. A BIN or Bank Identification Number is a unique series of numbers assigned by MasterCard to a principal member and used as the first six digits of a cardholder account number.”).
Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicants' general assertion on pages 10-14 of the Amendment, under the heading of “VI. REJECTION UNDER 35 U.S.C. § 101”, that the 35 U.S.C. 101 rejection should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 7 (an “enhanced-security payment card”) is directed to an article of manufacture or a machine that is really a generic computing component or filterable additional element of a payment card, that also manipulates or interacts with abstract financial data, these interactions considered a judicial exception because they fall under the category of certain methods of organizing human activity, such as: “encod[ing]…a first account number…that is not displayed in human readable form…and is valid only for card-must-be-present transactions…; display[ing[ in human readable form…a second account number…that is not encoded in machine readable language…and is valid only for card-not present transaction[s]…wherein the second account number is different from the first account number”. As a result, the claims are directed to the abstract idea of a human being encoding a first account number valid only for card-must-be-present transactions and displaying a second account number (different from the first account number) valid only for card-not-present transactions. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 7, contrary to Applicants’ arguments on pages 10-11 of the Amendment that the claims “do not recite a judicial exception” because even though the claim is directed to a physical payment card, it is the abstract account numbers and other data, as well as interaction with other abstract financial data, that truly define the claim, not the card itself.
Moreover, contrary to the arguments made on pages 11-14 of the Amendment, and as demonstrated and discussed immediately above, the additional elements (e.g., generic computing components) or combination of the additional elements of the enhanced-security payment card, the physical card, the body, the at least one of the magnetic strip or the smart chip, and the card processing system amount to nothing more than well-understood, routine and conventional limitations in the field of generating/making/implementing payment cards with special account numbers to protect them from fraud or protecting transactions in a card processing system from fraud, as disclosed by the above-cited prior art. Moreover, the present claims are directed to a business solution (how to use account numbers to avoid fraud) to a business problem (the fraud problems encountered in using certain account numbers) in a business field (payment card transactions), not a technological solution to a technological or technology-based problem, such as manipulating the bits and bytes behind graphic user interface (GUI) icons, improving specific cryptographic communication processes, or optimizing the monitoring of network traffic flow (all discussed as examples in the 2019 PEG). Finally, the present claims also do not fit into any of the specifically delineated examples of the judicial exception being integrated into practical applications listed in the above 35 U.S.C. 101 rejection. For these reasons and those stated in the rejection above, the rejection of pending claims 7-10 under 35 U.S.C. 101 is hereby maintained by the Examiner.
As to the 35 U.S.C. 102 Rejections, and in response to Applicants’ arguments on pages 16-18 of the Amendment, under the header of “VII. REJECTION UNDER 35 U.S.C. §102”, Examiner acknowledges that the arguments and claim amendments (that necessitated further search and analysis) have been considered, but have been rendered moot in light of the new grounds of rejection, under 35 U.S.C. 103 now, which cites the new prior art reference of Zellner et al., U.S. Pat. Pub. 2008/0000965 A1 (“Zellner”).
Thus, claims 7-10 stand rejected, now under 35 U.S.C. 103, as discussed and detailed above.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Groarke et al., U.S. Pat. Pub. 2016/0140558 A1 – for discussing similar subject matter to the claims (Title).

                                                           Conclusion
Applicants’ claim amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this Final Office Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Office Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Office Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 



/T.T.H./Examiner, Art Unit 3695
August 27, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/30/2022